Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143023 & (31)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 143023
                                                                    COA: 302433
  DEQUAN IAHSELLE BUCHANAN,                                         Muskegon CC: 07-055336-FC
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 14, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2011                   _________________________________________
         h1219                                                                 Clerk